Case 1:21-cv-01894-WFK-SJB Document 22-1 Filed 07/09/21 Page 1 of 2 PageID #: 122




                    Exhibit A
 Case 1:21-cv-01894-WFK-SJB Document 22-1 Filed 07/09/21 Page 2 of 2 PageID #: 123




April 29, 2021

Jakub J. Madej
415 Boston Post Rd, Ste 3-1102,
Milford, CT 06460

Re: Jakub Madej, Pltf. vs. Synchrony Financial, Dft.

Case No. 121CV01894WFKSJB

Dear Sir/Madam:

After checking our records and the records of the State of NY, it has been determined that C T Corporation System
is not the registered agent for an entity by the name of Synchrony Financial.

CT was unable to forward.

Very truly yours,



C T Corporation System

Log# 539459862

Sent By Regular Mail

cc: Eastern District of New York - U.S. District Court
    225 Camden Plaza East,
    Brooklyn, NY 11201




(Returned To)

Jakub J. Madej
415 Boston Post Rd, Ste 3-1102,
Milford, CT 06460
